201 F.2d 745
McLEODv.UNION BARGE LINE CORP.
No. 11000.
United States Court of Appeals, Third Circuit.
Submitted February 2, 1953.
Decided February 9, 1953.

Hymen Schlesinger, Pittsburgh, Pa., for appellant.
Dalzell, Pringle, Bredin & Martin, Pittsburgh, Pa., for appellee.
Before BIGGS, Chief Judge, and GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
A petition has been filed by Lavinda McLeod for leave to file and prosecute an appeal "in forma pauperis without pre-payment of costs or the furnishing of security for the same and upon typewritten brief and appendix." The motion will be granted since the appellant is a seaman, but in so doing we call attention to the decision of this court in Adamowski v. Bard, 193 F.2d 578.